


Exhibit 10.28








Healthcare
Facility Note
Section 232
U.S. Department of Housing
and Urban Development
Office of Residential
Care Facilities
OMB Approval No. 2502-0605
(exp. 03/31/2014)





Public reporting burden for this collection of information is estimated to
average 1 hours. This includes the time for collecting, reviewing, and reporting
the data. The information is being collected to obtain the supportive
documentation which must be submitted to HUD for approval, and is necessary to
ensure that viable projects are developed and maintained. The Department will
use this information to determine if properties meet HUD requirements with
respect to development, operation and/or asset management, as well as ensuring
the continued marketability of the properties. This agency may not collect this
information, and you are not required to complete this form, unless it displays
a currently valid OMB control number.


Warning: Any person who knowingly presents a false, fictitious, or fraudulent
statement or claim in a matter within the jurisdiction of the U.S. Department of
Housing and Urban Development is subject to criminal penalties, civil liability,
and administrative sanctions.






HEALTHCARE FACILITY NOTE
(MULTISTATE)


FHA Project No.: 061-22138
FHA Project Name: Glenvue Health & Rehab Center


US $8,816,800.00
as of September 24, 2014





FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if more
than one) promises to pay to the order of HOUSING & HEALTHCARE FINANCE, LLC, a
limited liability company organized and existing under the laws of Delaware, the
principal sum of EIGHT MILLION EIGHT HUNDRED SIXTEEN THOUSAND EIGHT HUNDRED and
NO/100 Dollars (US $8,816,800.00) (the “Loan”), with interest on the unpaid
principal balance at the Interest Rate.


As used herein, “Interest Rate” means the annual rate of THREE and 75/100ths per
centum (3.75%).


1.Defined Terms. As used in this Note, (a) the term “Lender” means the holder of
this Note, (b) the term “Indebtedness” means the principal of, interest on, and
all other amounts due at any time under this Note, the Borrower’s Security
Instrument or any of the other Loan Documents, including prepayment premiums,
late charges, default interest, and advances under Section 13 of the Borrower’s
Security Instrument to protect the security of the Borrower’s Security
Instrument; (c) the term “Borrower’s Security Instrument” has the meaning set
forth in Section 4 of this Note; and (d) the term “Program Obligations” means
(1) all applicable statutes and any regulations issued by the U.S. Department of
Housing and Urban Development (“HUD”) pursuant thereto that apply to the
Project, including all amendments to such statutes and regulations, as they
become effective, except that changes subject to notice and comment rulemaking
shall become effective only upon completion of the rulemaking process, and (2)
all current requirements in HUD handbooks and guides, notices, and mortgagee
letters that apply to

{1020/125/00094205.2}
 
 
Previous versions obsolete
Page 1 of 9
form HUD-94001-ORCF (Rev. 03/13)

             



--------------------------------------------------------------------------------




the Project, and all future updates, changes and amendments thereto, as they
become effective, except that changes subject to notice and comment rulemaking
shall become effective only upon completion of the rulemaking process, and
provided that such future updates, changes and amendments shall be applicable to
the Project only to the extent that they interpret, clarify and implement terms
in this Note rather than add or delete provisions from such document. Handbooks,
guides, notices, and mortgagee letters are available on HUD’s official website:
http://www.hud.gov/offices/adm/hudclips/index.cfm or a successor location to
that site.


The definition of any capitalized term or word used herein can be found in this
Note and, if not found in this Note, then found in the Healthcare Regulatory
Agreement - Borrower between Borrower and HUD (the “Borrower’s Regulatory
Agreement”) and/or the Borrower’s Security Instrument.


2.Address for Payment. All payments due under this Note shall be payable in
immediately available funds at 2 Wisconsin Circle, Ste. 540, Chevy Chase,
Maryland 20815, or such other place as may be designated by written notice to
Borrower from or on behalf of Lender.


3.Payment of Principal and Interest. Principal and interest shall be paid as
follows:


(a)Interest only at the Interest Rate on the principal outstanding for the
period beginning on the date of disbursement and ending on and including the
last day of the month in which such disbursement is made shall be payable on
October 1, 2014. Thereafter, consecutive monthly installments of principal and
interest, each in the amount of FORTY THOUSAND EIGHT HUNDRED THIRTY ONE and
98/100 Dollars (US $40,831.98), shall be payable on the first day of each month
beginning on November 1, 2014, until the entire unpaid principal balance
evidenced by this Note is fully paid. Any remaining principal and interest shall
be due and payable on October 1, 2044 or on any earlier date on which the unpaid
principal balance of this Note becomes due and payable, by acceleration or
otherwise (the “Maturity Date”).


(b)Any regularly scheduled monthly installment of principal and interest that is
received by Lender before the date it is due shall be deemed to have been
received on the due date solely for the purpose of calculating interest due.


4.Security. The Indebtedness is secured by, among other things, that certain
Healthcare Deed to Secure Debt, Assignment of Leases, Rents and Revenue and
Security Agreement, dated as of the date of this Note (the “Borrower’s Security
Instrument”), and reference is made to the Borrower’s Security Instrument for
other rights of Lender as to collateral for the Indebtedness.


5.Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness that is less than all
amounts due and payable at such time, Lender shall apply that payment to amounts
then due and payable in the manner and in the order set forth in Section 7(a)(3)
of the Borrower’s Security Instrument. Neither Lender’s acceptance of an amount
that is less than all amounts then due and payable nor

{1020/125/00094205.2}
 
 
Previous versions obsolete
Page 2 of 9
form HUD-94001-ORCF (Rev. 03/13)

             



--------------------------------------------------------------------------------




Lender’s application of such payment in the manner authorized shall constitute
or be deemed to constitute either a waiver of the unpaid amounts or an accord
and satisfaction. Notwithstanding the application of any such amount to the
Indebtedness, Borrower’s obligations under this Note shall remain unchanged.


6.Acceleration. If a Monetary Event of Default occurs and is continuing, for a
period of thirty (30) days, the entire unpaid principal balance, any accrued
interest and all other amounts payable to Lender under this Note and any of the
other Loan Documents shall at once become due and payable, at the option of
Lender, without any prior notice to Borrower. If a Covenant Event of Default
occurs and the Indebtedness is accelerated as set forth in the Borrower’s
Security Instrument, the entire unpaid principal balance, any accrued interest,
and all other amounts payable to Lender under this Note and any of the other
Loan Documents shall at once become due and payable. Lender may exercise this
option to accelerate regardless of any prior forbearance. Upon Lender’s exercise
of any right of acceleration under this Note, Borrower shall pay to Lender, in
addition to the entire unpaid principal balance of this Note outstanding at the
time of the acceleration, all accrued interest and all other sums due Lender
under the Loan Documents.


7.Late Charge. If any monthly amount payable under this Note or under the
Borrower’s Security Instrument or any of the other Loan Documents is not
received by Lender within fifteen (15) days after the amount is due, Borrower
shall pay to Lender, immediately and without demand by Lender, a late charge
equal to TWO percent (2.00%) of such monthly amount. Borrower acknowledges that
its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Loan, and that it is extremely
difficult and impractical to determine those additional expenses. Borrower
agrees that the late charge payable pursuant to this Section represents a fair
and reasonable estimate, taking into account all circumstances existing on the
date of this Note, of the additional expenses Lender will incur by reason of
such late monthly payment.


8.Exculpation; Remedies.


(a)Except for personal liability expressly provided for in this Note or in the
Borrower’s Security Instrument or in the Borrower’s Regulatory Agreement, the
execution of this Note shall impose no personal liability upon Borrower and
ADCARE HEALTH SYSTEMS, INC., a Georgia corporation for payment of the
Indebtedness evidenced thereby and in the Event of Default, the holder of this
Note shall look solely to the Mortgaged Property in satisfaction of the
Indebtedness and will not seek or obtain any deficiency or personal judgment
against Borrower and ADCARE HEALTH SYSTEMS, INC., a Georgia corporation except
such judgment or decree as may be necessary to foreclose or bar its interest in
the Mortgaged Property and all other property mortgaged, pledged, conveyed or
assigned to secure payment of the Indebtedness; provided, that nothing in this
Section 8 and no action so taken shall operate to impair any obligation of
Borrower under the Borrower’s Regulatory Agreement.


(b)Notwithstanding Section 8(a) above, Borrower shall be liable to Lender for
any loss or damage suffered by Lender as a result of (1) failure of Borrower to
apply all insurance proceeds and condemnation proceeds as required by Sections
19 and 20 of the Borrower’s

{1020/125/00094205.2}
 
 
Previous versions obsolete
Page 3 of 9
form HUD-94001-ORCF (Rev. 03/13)

             



--------------------------------------------------------------------------------




Security Instrument; (2) failure of Borrower to comply with Section 15 of the
Borrower’s Security Instrument relating to the delivery of books and records,
statements, schedules and reports; (3) Borrower’s acquisition of any property or
operation of any business not permitted by Section 33 of the Borrower’s Security
Instrument; (4) a transfer or the granting of a lien or encumbrance that is an
Event of Default under Sections 17 and 21 of the Borrower’s Security Instrument,
other than a transfer consisting solely of the involuntary removal or
involuntary withdrawal of a general partner in a limited partnership or a
manager in a limited liability company; or (5) fraud or written material
misrepresentation by Borrower or any officer, director, general partner, member,
manager or employee of Borrower in connection with the Loan Application for or
creation of the Indebtedness or any request for any action or consent by Lender.
These damages shall be paid only from the available proceeds of an appropriate
insurance policy or from Surplus Cash or other escrow accounts.


(c)Notwithstanding Section 8(a) above, Borrower shall provide complete redress
as set forth in Section 45(c) of the Borrower’s Security Instrument and shall
indemnify and hold harmless the Indemnitees as set forth in Section 48 of the
Borrower’s Security Instrument.


9.Voluntary and Involuntary Prepayments.


(a)This Note contains a prepayment restriction and prepayment premium charge
acceptable to HUD as to term, amount, and conditions, which are set forth in the
attached Rider 1, including that in the event of a default, pursuant to Program
Obligations, HUD may override any lockout or any prepayment premium, or
combination thereof, in Rider 1 on the last day of any calendar month during any
year in which the prepayment premium is greater than one percent (1.00%) in
order to facilitate a partial or full refinancing of the Mortgaged Property and
avoid a mortgage insurance claim.


(b)Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium in the amount provided for in Section 9(a) or in Rider 1, as
applicable.


(c)Notwithstanding the provisions of subsections (a) and (b) above, no
prepayment premium shall be payable with respect to (1) any prepayment made,
other than as a result of acceleration, no more than thirty (30) days before the
Maturity Date, (2) any prepayment occurring as a result of the application of
any insurance proceeds or condemnation award under the Borrower’s Security
Instrument, or (3) any reduction in the original principal amount of the Loan,
or any prepayment, resulting from any cost certification or other report
required by HUD pursuant to Program Obligations.


(d)Any permitted or required prepayment of less than the unpaid principal
balance of this Note shall not extend or postpone the due date of any subsequent
monthly installments or change the amount of such installments, unless Lender
agrees otherwise in writing.

{1020/125/00094205.2}
 
 
Previous versions obsolete
Page 4 of 9
form HUD-94001-ORCF (Rev. 03/13)

             



--------------------------------------------------------------------------------




(e)Borrower acknowledges that the provisions of this Note relating to prepayment
restrictions and prepayment premiums are a material part of the consideration
for the Loan, and acknowledges that the terms of this Note are in other respects
more favorable to Borrower as a result of Borrower’s voluntary agreement to such
provisions.


(f)If the Indebtedness is paid in full while insured under the provisions of the
National Housing Act, as amended, Borrower shall pay to Lender such adjusted
mortgage insurance premium as may be required by Program Obligations.


(g)All payments to reduce the principal balance hereunder, other than regularly
scheduled payments of principal, shall be made to Lender in immediately
available funds. Payments received after 3:00 PM Eastern time will be deemed to
have been received on the next Business Day.


10.Costs and Expenses. Borrower shall pay all expenses and costs, including
reasonable fees and out‑of‑pocket expenses of attorneys and expert witnesses and
costs of investigation and litigation (including appellate litigation), incurred
by Lender as a result of any default under this Note or in connection with
efforts to collect any amount due under this Note, or to enforce the provisions
of any of the other Loan Documents, including those incurred in post-judgment
collection efforts and in any bankruptcy proceeding (including any action for
relief from the automatic stay of any bankruptcy proceeding) or judicial or
non-judicial foreclosure proceeding.


11.Forbearance. Any forbearance by Lender in exercising any right or remedy
under this Note, the Borrower’s Security Instrument, or any of the other Loan
Documents, or otherwise afforded by applicable law, shall not be a waiver of or
preclude the exercise of any other right or remedy. The acceptance by Lender of
payment of all or any part of the Indebtedness after the due date of such
payment, or in an amount that is less than the required payment, shall not be a
waiver of Lender’s right to require prompt payment when due of all other
payments on account of the Indebtedness or to exercise any right or remedy for
any failure to make prompt payment. Enforcement by Lender of any security for
the Indebtedness shall not constitute an election by Lender of remedies so as to
preclude the exercise of any other right or remedy available to Lender.


12.Waivers. Presentment, demand, notice of dishonor, protest, notice of
acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower.


13.Loan Charges. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower in connection with the Loan is
interpreted so that any interest or other charge provided for in any of the Loan
Documents, whether considered separately or together with other charges provided
for in any of the Loan Documents, violates that law, and Borrower is entitled to
the benefit of that law, then such interest or charge is hereby reduced to the
extent necessary to eliminate such violation. The amounts, if any, previously
paid to Lender in excess of the permitted amounts shall be applied by Lender to
reduce the

{1020/125/00094205.2}
 
 
Previous versions obsolete
Page 5 of 9
form HUD-94001-ORCF (Rev. 03/13)

             



--------------------------------------------------------------------------------




Indebtedness. For the purpose of determining whether any applicable law limiting
the amount of interest or other charges permitted to be collected from Borrower
has been violated, all of the Indebtedness that constitutes interest, as well as
all other charges made in connection with the Indebtedness that constitute
interest, shall be deemed to be allocated and spread ratably over the stated
term of this Note. Unless otherwise required by applicable law, such allocation
and spreading shall be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of this Note.


14.Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.


15.Counting of Days. Except where otherwise specifically provided, any reference
in this Note to a period of “days” means calendar days, not Business Days.


16.Governing Law; Consent to Jurisdiction and Venue.


(a)This Note and the Borrower’s Security Instrument, if it does not itself
expressly identify the law that is to apply to it, shall be governed by the laws
of the jurisdiction in which the Land is located (the “Property Jurisdiction”),
except so long as the Loan is insured or held by HUD, federal law will apply to
HUD’s rights and remedies where state or local laws are preempted by federal
law.


(b)Borrower agrees that any controversy arising under or in relation to this
Note or the Borrower’s Security Instrument shall be litigated exclusively in the
Property Jurisdiction except as, so long as the Loan is insured or held by HUD
and solely as to rights and remedies of HUD, federal jurisdiction may be
appropriate pursuant to any federal requirements. The state courts, and with
respect to HUD’s rights and remedies, federal courts and Governmental
Authorities in the Property Jurisdiction, shall have exclusive jurisdiction over
all controversies which shall arise under or in relation to this Note, any
security for the Indebtedness, or the Borrower’s Security Instrument. Borrower
irrevocably consents to service, jurisdiction, and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise.


17.Rules of Construction. The captions and headings of the Sections of this Note
are for convenience only and shall be disregarded in construing this Note. Any
reference in this Note to a “Section” shall, unless otherwise explicitly
provided, be construed as referring, respectively, to a Section of this Note.
Use of the singular in this Note includes the plural and use of the plural
includes the singular. As used in this Note, the term “including” means
“including, but not limited to.”


18.Notices. All notices, demands and other communications required or permitted
to be given by Lender to Borrower or Borrower to Lender pursuant to this Note
shall be given in accordance with Section 31 of the Borrower’s Security
Instrument.

{1020/125/00094205.2}
 
 
Previous versions obsolete
Page 6 of 9
form HUD-94001-ORCF (Rev. 03/13)

             



--------------------------------------------------------------------------------




19.Federal Remedies. In addition to any rights and remedies set forth in the
Borrower’s Regulatory Agreement, HUD has rights and remedies under federal law
so long as HUD is the insurer or holder of the Loan, including but not limited
to the right to foreclose pursuant to the Multifamily Mortgage Foreclosure Act
of 1981, as amended, 12 U.S.C. § 3701, et seq., as amended, when HUD is the
holder of this Note.


20.Termination of HUD Rights and Remedies. At such time as HUD no longer insures
or holds this Note, (a) all rights and responsibilities of HUD shall conclude,
all mortgage insurance and references to mortgage insurance premiums, all
references to HUD, Ginnie Mae and Program Obligations and related terms and
provisions shall cease, and all rights and obligations of HUD shall terminate;
(b) all obligations and responsibilities of Borrower to HUD shall likewise
terminate; and (c) all obligations and responsibilities of Lender to HUD shall
likewise terminate; provided, however, nothing contained in this Section 20
shall in any fashion discharge Borrower from any obligations to HUD under the
Borrower’s Regulatory Agreement or Program Obligations or Lender from any
obligations to HUD under Program Obligations, which occurred prior to
termination of the Contract of Insurance. The provisions of this Section 20
shall be given effect automatically upon the termination of the Contract of
Insurance or the transfer of this Note or the Borrower’s Security Instrument by
HUD to another party, provided that upon the request of Borrower, Lender or the
party to whom this Note or the Borrower’s Security Instrument has been
transferred, at no cost to HUD, HUD shall execute such documents as may be
reasonably requested to confirm the provisions of this Section 20.




21.WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (a) AGREES NOT TO ELECT A
TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.




SEE ATTACHED RIDER 1 FOR ADDITIONAL TERMS AND CONDITIONS

{1020/125/00094205.2}
 
 
Previous versions obsolete
Page 7 of 9
form HUD-94001-ORCF (Rev. 03/13)

             



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Borrower has signed and delivered this Note or has caused
this Note to be signed and delivered by its duly authorized representative as of
the date first above written.


                
GLENVUE H&R PROPERTY HOLDINGS, LLC,
a Georgia limited liability company
 
By: /s/ Ronald W. Fleming
Name: Ronald W. Fleming
Its: Manager




{1020/125/00094205.2}
 
 
Previous versions obsolete
Page 8 of 9
form HUD-94001-ORCF (Rev. 03/13)

             



--------------------------------------------------------------------------------






[glenvuefacilitynotea01.jpg]









{1020/125/00094205.2}
 
 
Previous versions obsolete
Page 9 of 9
form HUD-94001-ORCF (Rev. 03/13)

             



--------------------------------------------------------------------------------








Glenvue Health & Rehab Center
Glennville, Tattnall County, Georgia
FHA Project No. 061-22138


RIDER 1 TO
HEALTHCARE FACILITY NOTE


This RIDER TO HEALTHCARE FACILITY NOTE (this “Rider”) is attached to and
incorporated by reference in that certain Healthcare Facility Note executed
GLENVUE H&R PROPERTY HOLDINGS, LLC, a Georgia limited liability company
(“Mortgagor”) to the order of HOUSING & HEALTHCARE FINANCE, LLC, a Delaware
limited liability company (“Mortgagee”) in the original principal amount of
$8,816,800.00 and dated as of September 24, 2014 (the “Note”).


1.
Prepayment



Mortgagor shall not have the right to prepay this Mortgage Note (“Note”), in
whole or in part, at any time prior to November 1, 2014. On or after November 1,
2014, Mortgagor shall have the right to prepay the indebtedness evidenced
hereby, in whole or in part, subject to the terms hereof. Such prepayment only
may be made on the last business day of any calendar month and upon at least
thirty (30) days prior written notice to the holder of the Note, which notice
shall specify the date on which the prepayment is to be made, the principal
amount of such prepayment and the total amount to be paid. In the event of any
prepayment of principal at any time on or after November 1, 2014, Mortgagor
shall concurrently pay to the holder of the Note (i) interest on the amount
prepaid through and including the last day of the month in which the prepayment
is made and (ii) a prepayment premium equal to the following designated
percentages of the amount of the principal of the Note to be so prepaid with
respect to any prepayment which occurs during the following indicated time
periods:


Time of Prepayment
Payment Premium
From November 1, 2014 through October 31, 2015
10%
From November 1, 2015 through October 31, 2016
9%
From November 1, 2016 through October 31, 2017
8%
From November 1, 2017 through October 31, 2018
7%
From November 1, 2018 through October 31, 2019
6%
From November 1, 2019 through October 31, 2020
5%
From November 1, 2020 through October 31, 2021
4%
From November 1, 2021 through October 31, 2022
3%
From November 1, 2022 through October 31, 2023
2%
From November 1, 2023 through October 31, 2024
1%
From November 1, 2024 and thereafter
0%







Notwithstanding any partial prepayment of principal made pursuant to the
privilege of prepayment set forth in the Note, Mortgagor shall not be relieved
of its obligations to make

{1020/125/00094205.2}



--------------------------------------------------------------------------------




scheduled monthly installments of principal and interest as and when such
payments are due and payable under the Note.


2.
Exceptions to Prepayment Restrictions.



Avoidance of Mortgage Insurance Claim. Notwithstanding any prepayment
prohibition imposed and/or premium required by the Note with respect to
prepayments made prior to November 1, 2023, the indebtedness secured hereby may
be prepaid in part or in full on the last or first day of any calendar month
without the consent of the holder of the Note and without prepayment premium if
the U.S. Department of Housing and Urban Development (“HUD”) determines that
prepayment will avoid a mortgage insurance claim and is, therefore, in the best
interest of the Federal Government. The holder of the Note acknowledges that HUD
would consider exercising an override of the prepayment prohibition and/or
prepayment premium contained herein only if the following conditions are met:


i.Mortgagor has defaulted and HUD has received notice as required by the
regulations;


ii. HUD determines that the project financed with the proceeds of the Note (the
“Project”) has been experiencing a net income deficiency that has not been
caused solely by management inadequacy or lack of owner interest and that is of
such a magnitude that Mortgagor is currently unable to made required debt
service payments, pay all Project operating expenses and fund all required HUD
reserves;


iii.HUD finds there is reasonable likelihood that Mortgagor can arrange to
refinance the defaulted loan at a lower interest rate or otherwise reduce the
debt service payments through partial prepayment; and


iv.HUD determines that refinancing the defaulted loan at a lower rate or partial
prepayment is necessary to restore the Project to a financially viable condition
and to avoid a full insurance claim.


[SIGNATURE PAGE FOLLOWS]

{1020/125/00094205.2}



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of the
date first hereinabove written.






                
GLENVUE H&R PROPERTY HOLDINGS, LLC,
a Georgia limited liability company
 
By: /s/ Ronald W. Fleming
Name: Ronald W. Fleming
Its: Manager



                



{1020/125/00094205.2}

